Citation Nr: 0715811	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  03-16 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by hip and leg pain, to include as a result of 
exposure to mustard gas.   
 
2.  Entitlement to service connection for hypertension, to 
include as a result of exposure to mustard gas. 
 
3.  Entitlement to service connection for a gallbladder 
disorder, to include as a result of exposure to mustard gas. 
 
4.  Entitlement to service connection for thoracic spine 
disability, to include as a result of exposure to mustard 
gas.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

These matters come before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from a January 2003 rating 
decision of the VA Regional Office (RO) in Lincoln, Nebraska 
that denied service connection for a disability manifested by 
hip and leg pain, hypertension, gallbladder and thoracic 
spine disabilities, all to include as the result of exposure 
to mustard gas.  

This case was remanded for further development by a decision 
of the Board dated in February 2004.

The case has been advanced on the docket due to the veteran's 
age.

The Board notes that in the Informal Hearing Presentation 
dated in May 2007, the appellant's representative has raised 
the issue of service connection for hearing loss.  This 
matter is referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  The veteran's history of exposure to mustard gas is not 
corroborated.  

2.  Hip and leg pain was first clinically indicated many 
years after discharge from service and has not been related 
to mustard gas exposure.

3.  Hypertension was first diagnosed many years after 
discharge from service and has not been related to mustard 
gas exposure. 

4.  A gallbladder disorder was first clinically indicated 
many years after discharge from service and has not been 
related to mustard gas exposure.

5.  Disability of the thoracic spine was first clinically 
indicated many years after discharge from service and has not 
been related to mustard gas exposure.  


CONCLUSIONS OF LAW

1.  A disability manifested by hip and leg pain was not 
incurred in or aggravated by service, to include as a result 
of exposure to mustard gas. 38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.316 (2006).

2.  Hypertension was not incurred in or aggravated by 
service, to include as a result of exposure to mustard gas. 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309, 3.311, 3.316 (2006).

3.  A gallbladder disorder was not incurred in or aggravated 
by service, to include as a result of exposure to mustard 
gas. U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309, 3.311, 3.316 (2006).

4.  Thoracic spine disability was not incurred in or 
aggravated by service, to include as a result of exposure to 
mustard gas. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.316 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he now has hypertension and 
disabilities of the hip and lower extremities, gallbladder 
and thoracic spine as the result of exposure to mustard gas 
during active duty for which service connection should be 
granted. 

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  As 
evidenced by the statement of the case, and the supplemental 
statement of the case, appellant has been notified of the 
laws and regulations governing entitlement to the benefits 
sought.  These discussions also served to inform him of the 
evidence needed to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met. 38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in 
December 2002, August 2003 and March 2004, the RO informed 
the appellant of what the evidence had to show to 
substantiate the claims, what medical and other evidence the 
RO needed from him, what information or evidence he could 
provide in support of the claims, and what evidence VA would 
try to obtain on his behalf.  Such notification, in 
conjunction with the statements of the case, has fully 
apprised the appellant of the evidence needed to substantiate 
these claims.  He has also been advised to submit relevant 
evidence or information in his possession. 38 C.F.R. 
§ 3.159(b).  The appellant was notified regarding the 
criteria for rating any disability or an award of an 
effective date should service connection be granted in the 
supplemental statement of the case dated in February 2007. 
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, although the complete notice required by the 
VCAA was not provided until after the RO initially 
adjudicated the veteran's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled." Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA. See also Prickett v. 
Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims of entitlement to service connection 
for a disability manifested by hip and leg pain, 
hypertension, gallbladder disease and thoracic spine 
disability, all to include as the result of exposure to 
mustard gas.  Private and VA clinical records have been 
requested and associated with the claims folder.  A request 
was made to the appropriate agency to verify the appellant's 
claim of mustard gas exposure.  The record indicates a 
response was received.  The case was remanded for further 
development in February 2004.  The veteran requested a 
personal hearing but later cancelled his appearance.  The 
Board is unable to find a reasonable possibility that further 
assistance to the veteran would aid in substantiating his 
claims.  Under the circumstances, VA does not have a duty to 
assist that is unmet with respect to these issues.  The 
claims are ready to be considered on the merits. See 38 
U.S.C.A. § 5103A (a) (2); see also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).

Law and regulations

Service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred or 
aggravated during active service. 38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including cancer, if manifest to a compensable degree within 
the year after qualifying active military service. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.307, 3.309 (2006).  Service connection may also 
be granted for any injury or disease diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).  Generally, service connection 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2006).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and hypertension or gallstones becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002 & Supp 200); 38 C.F.R. §§ 3.307, 3.309 (2006).

Exposure to certain specified vesicant agents during active 
military service, together with the subsequent development of 
certain diseases, is sufficient to establish service 
connection in the following circumstances: (1) full-body 
exposure to nitrogen or sulfur mustard during active military 
service, together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer 
(excluding mesothelioma), or squamous cell carcinoma of the 
skin; (2) full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease (COPD); or (3) full- body exposure to 
nitrogen mustard during active military service together with 
the subsequent development of acute nonlymphocytic leukemia.  
Service connection will not be granted under this section if 
there is affirmative evidence that establishes that a non-
service related supervening condition or event was the cause 
of the claimed condition. See 38 C.F.R. § 3.316 (2006).

Factual background

The veteran's DD-214 and Separation Qualification Record show 
that he had a military occupational specialty of firefighter 
in the 272 Chemical Service platoon, and used both chemical 
spray and water in combating fires.  He received chemical 
warfare basic training. 

A claim for service connection for a disability manifested by 
hip and leg pain, hypertension, gallbladder disease and 
thoracic spine disability was received in September 2002.  
The veteran subsequently amended the claims in June 2003 for 
consideration of service connection for such disabilities 
based on exposure to mustard gas.

The appellant's service medical records reflect no complaints 
or findings referable to high blood pressure, hip and leg 
pain, the spine or gallbladder.  No pertinent defect in any 
respect was recorded on separation examination in December 
1945 or within one year of discharge from active duty.  
Subsequently received were VA and private clinical records 
dated in August 1998 showing a diagnosis of hypertension for 
which the veteran was placed on medication.  In June 2000, an 
X-ray disclosed a probable insufficiency fracture of 
indeterminate age involving the mid thoracic vertebra.  A 
gallstone was identified on ultrasound in August 2001.  The 
veteran underwent cholecystectomy in October 2001 for acute 
gangrenous cholecystitis with microabscess formation within 
the wall of the gallbladder and cholelithiasis.  The 
appellant reported in December 2001 that upon awakening, he 
felt excruciating pain in the left hip.  He was admitted and 
X-rays revealed a fracture at the proximal left femoral neck 
for which he later had a total hip replacement.  A history of 
peripheral vascular disease was noted on VA admission in 
August 2003 for right total knee arthroplasty revision.  A 
history of initial total knee replacement in 1988 was 
reported at that time.

In a statement dated in December 2002, the veteran related 
that he was first exposed to mustard gas when a drop was put 
on his arm in an open field test site in Alabama without the 
use of protective equipment.  He said that no blister formed 
on his arm at that time.  The veteran stated that he was 
exposed a second time in December 1943 in Tanvial, Australia 
when he and two other men were moving a 100-pound cylinder of 
mustard gas and it began to leak during transport.  He 
indicated that he was sent to a hospital for a few days after 
the incident and that his doctor had told him he would be 
"OK."  

The veteran's private physician, C. F. A., M.D., wrote in 
April 2004 that he or she had been his family physician for 
over 50 years.  It was noted that the appellant had related 
how he was exposed to mustard gas in service.  The physician 
stated that "[w]hile we cannot definitely relate his 
problems to his exposure, certainly this could very 
definitely be a factor in his rather stormy medical 
history."

Legal analysis

The veteran's service medical records are silent for any 
reference to hypertension, hip and leg pain, a spine or 
gallbladder disorder.  There is no post-service evidence of 
any claimed disability until many years after discharge from 
active duty.  In the absence of medical evidence of the 
claimed disorders in service or for many years thereafter, 
service connection may not be granted for hypertension, hip 
and leg pain, spine and gallbladder disorders on a direct or 
presumptive basis as applicable. See 38 U.S.C.A. §§ 1101, 
1110, 1112 1113, 1131, 1137 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).  The appellant does not 
aver, however, that the claimed diseases and disorders had 
their onset in service.  Rather, he contends that the 
disabilities were precipitated by exposure to mustard gas. 

There are no medical records or other documentation to 
corroborate the appellant's claimed exposure to mustard gas.  
VA's M21-1MR Manual (M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section F (revised December 13, 2005)) indicates that VA has 
access to lists of service department personnel who were 
subjected to chemical weapons testing, and provides a contact 
point at the VA compensation and pension service to review 
the Department of Defense chemical exposure database to 
confirm or deny exposure to mustard gas.  In this regard, the 
RO contacted the Defense Manpower Data Center in September 
2005.  Ensuing documentation of record dated between October 
and December 2006 shows that the veteran was not on the 
Department of Defense's mustard gas database and that there 
was no further basis for any additional research in this 
regard.  

Moreover, the Board points out that even if there were 
evidence of mustard gas exposure during active duty, service 
connection would not be warranted under 38 C.F.R. § 3.316.  
This is because none of the disorders the veteran is claiming 
is a presumptive condition relative to exposure to mustard 
gas.

However, even if a veteran is not found to be entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis. See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
In this regard, as noted previously, hypertension, hip and 
leg pain, and spine and gallbladder disorders were not 
exhibited in service or for many years thereafter.  The Board 
notes that Dr. A's statement, while suggesting that exposure 
to mustard gas could be a factor in the veteran's "stormy" 
medical history, actually declines to relate his problems to 
such exposure.  Additionally, the opinion lacks probative 
value as it is too vague and general to furnish the requisite 
nexus for a grant of service connection.  Moreover, it is 
found to have been based on the veteran's own reported 
history of exposure to mustard gas in service that is not 
corroborated by the official record.  The Court of Appeals 
for Veterans Claims has held that a bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record. See Miller v. West, 11 Vet. 
App. 345, 348 (1998).  

The Board thus finds that only the veteran has provided 
definitive statements in the record suggesting a nexus 
between the claimed disabilities service.  However, while 
there is no doubt of the sincerity of his beliefs; there is 
no medical evidence or documentation to support his 
contentions that hypertension, hip and leg pain, thoracic 
spine and gallbladder disabilities are in any way related to 
service.  As a layperson, the appellant is not trained in the 
field of medicine, and is not competent to offer an opinion 
as to medical causation in this instance. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Under the circumstances, the Board finds that the 
preponderance of the evidence is against the claims, and 
service connection for hypertension, a disability manifested 
by hip and leg pain, and spine and gallbladder disorders, to 
include as the result of exposure to mustard gas must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for disability manifested by hip and leg 
pain, to include as a result of exposure to mustard gas is 
denied.   
 
Service connection for hypertension, to include as a result 
of exposure to mustard gas is denied. 
 
Service connection for a gallbladder disorder, to include as 
a result of exposure to mustard gas is denied. 
 



Service connection for disability thoracic spine disability, 
to include as a result of exposure to mustard gas is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


